         Case 5:19-cv-07547-SVK Document 38 Filed 03/02/21 Page 1 of 2



 1   Richard A. Hoyer (State Bar No. 151931)
     rhoyer@hoyerlaw.com
 2   Ryan L. Hicks (State Bar No. 260284)
     rhicks@hoyerlaw.com
 3   Nicole B. Gage (State Bar No. 318005)
     ngage@hoyerlaw.com
 4   HOYER & HICKS
     4 Embarcadero Center, Suite 1400
 5   San Francisco, California 94111
     Telephone: (415) 766-3539
 6   Facsimile: (415) 276-1738
 7   Attorneys for Plaintiff
     TRACY HANKINS
 8
     Michael A. Laurenson (State Bar No. 190023)
 9   mlaurenson@grsm.com
     Brad M. Weintraub (State Bar No. 299298)
10   bweintraub@grsm.com
     GORDON REES SCULLY MANSUKHANI,
11   LLP
     111 Broadway, Suite 1700
12   Oakland, CA 94607
     Telephone: (510) 463-8668
13   Facsimilie: (510) 984-1721
14
     Attorneys for Defendant
15   CALIX, INC.
16
                                     UNITED STATES DISTRICT COURT
17
                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
18

19
      TRACY HANKINS,                                    Case No. 5:19-cv-07547-SVK
20
                                      Plaintiff,        JOINT STATUS REPORT
21
                               vs.                      Date:      February 9, 2021
22                                                      Time:      9:30 a.m.
      CALIX INC. and DOES 1-25,                         Ctrm.:     6 – 4th Floor
23                                                      Judge:     Hon. Susan van Keulen,
                                      Defendants,                  Magistrate Judge
24

25                                                      Complaint Filed:   11/15/2019
                                                        Trial Date:        May 3, 2021
26

27

28

                                                    1
     Joint Status Report                                                   Case No. 5:19-cv-07547-SVK
         Case 5:19-cv-07547-SVK Document 38 Filed 03/02/21 Page 2 of 2



 1
              Plaintiff Tracy Hankins (“Plaintiff”) and Defendant Calix, Inc. (“Defendant”) (collectively
 2
     the “Parties”), through their undersigned counsel, submit the following Joint Status Report per the
 3
     Court’s January 21, 2021 Order.
 4
              The deadline to file dispositive motions in this case has now passed. The Parties did not
 5
     file such motions, as they have reached a settlement and are in the process of finalizing the
 6
     agreement.
 7
              The Parties mediated on November 16, 2020, and in the following days they agreed upon
 8
     a monetary settlement amount. There were various rounds of edits to a proposed settlement
 9
     agreement, and the Parties finalized such agreement on February 19, 2021. The settlement is
10
     currently being held up as, according to Plaintiff’s counsel, Defendant’s long-term disability
11
     insurer has failed to produce documents required by the Employee Retirement Income Security
12
     Act of 1974 (“ERISA”), 29 U.S.C. §1024(b)(4). The Parties hope to resolve this issue shortly such
13
     that they can fully execute the settlement and dismiss this case with prejudice.
14
                                                             Respectfully submitted,
15

16
     Dated: March 2, 2021                                    HOYER & HICKS
17

18
                                                   By:       /s Richard A. Hoyer
19                                                           Richard A. Hoyer
                                                             Ryan L. Hicks
20                                                           Nicole B. Gage
                                                             Attorneys for Plaintiff
21                                                           TRACY HANKINS

22

23
     Dated: March 2, 2021                          GORDON REES SCULLY MANSUKHANI LLP
24

25
                                                   By:       /s/ Brad M. Weintraub
26                                                           Michael A. Laurenson
                                                             Brad M. Weintraub
27                                                           Attorneys for Defendant
                                                             CALIX, INC.
28

                                                         2
     Joint Status Report                                                        Case No. 5:19-cv-07547-SVK
